Citation Nr: 0504084	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  94-46 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for 
dermatofibrosarcoma, to include as a result of exposure to 
herbicides.

3.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Nashville, Tennessee that denied service connection for PTSD 
and dermatofibrosarcoma, and denied a compensable evaluation 
for the veteran's service-connected hemorrhoids.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

The claims file has been transferred among different Regional 
Offices several times and was at the Cleveland, Ohio RO 
immediately before being transferred to the Board.

The February 1993 rating decision denied entitlement to a 
compensable rating for hemorrhoids.  A September 1996 rating 
decision issued during the course of the appeal granted a 
rating of 10 percent for hemorrhoids.  However, the veteran 
has not limited his appeal of the 10 percent rating assigned 
for this disability but instead contends that a 20 percent 
rating is warranted for this disability.  See, e.g., AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, his appeal of the 
evaluation assigned for hemorrhoids remains viable and 
continues.  Id.

In December 1996, the veteran, accompanied by his 
representative, appeared for a hearing conducted by one of 
the undersigned Veterans Law Judges at the local regional 
office in Atlanta, Georgia.  The hearing concerned the 
veteran's appeals of the evaluation of hemorrhoids, the 
denial of service connection for PTSD, the denial of service 
connection for dermatofibrosarcoma, and entitlement to an 
earlier effective date for the assignment of a 10 percent 
rating for hemorrhoids.  In July 2004, after additional 
development and adjudication by the RO, this case was 
remanded by the Board in order to provide the veteran with a 
Statement of the Case regarding the issue of the proper 
effective date for hemorrhoids, and to afford the veteran a 
requested hearing on the issues of service connection for 
PTSD and dermatofibrosarcoma, and an increased rating for 
hemorrhoids.  

In September 2004, the appellant, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local VA regional 
office.  At the hearing, the appellant submitted additional 
evidence, accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in adjudicating this 
appeal.  At the hearing, the appellant also withdrew from his 
appeal the issue of entitlement to an effective date earlier 
than February 19, 1992, for a 10 percent evaluation for 
hemorrhoids.  This issue is therefore no longer before the 
Board.  38 C.F.R. § 20.204(a) and (b).  

The Board notes that service connection for PTSD was 
previously denied by the RO in an unappealed rating decision 
dated July 1986.  In the February 1993 decision, the RO 
implicitly reopened this claim and continued the denial of 
service connection for PTSD on the merits.  The Board, 
however, must initially determine whether the veteran has 
presented new and material evidence sufficient to reopen his 
claim of service connection for this condition because doing 
so goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate it de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  Accordingly, the Board 
has identified this issue as indicated on the title page.

The issues of service connection for PTSD and for an 
increased rating for hemorrhoids are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a July 1986 rating decision, the RO denied the 
veteran's initial claim of service connection for PTSD; that 
same month the RO notified the veteran of its decision and of 
his appellate rights; the veteran did not appeal this 
determination and the decision became final.

2.  Evidence added to the record since the July 1986 rating 
decision denying the veteran's application to reopen a claim 
of service connection for PTSD is so significant that it must 
be considered in order to fairly decide the merits of the 
case. 

3.  The veteran did not serve in or travel to or through 
Vietnam during his period of active service.

4.  The veteran's dermatofibrosarcoma did not have its onset 
during service or within one year of service.


CONCLUSIONS OF LAW

1.  The RO's July 1986 rating decision, which denied the 
veteran's claim of service connection for PTSD, is final.  
38 U.S.C.A. § 4005 (1982); 38 C.F.R. §§ 3.104(a), 3.160(d), 
19.129 (1986).

2.  Evidence received since the RO's July 1986 decision is 
new and material; the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

3.  Dermatofibrosarcoma was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that the requirements of the VCAA have been 
satisfied with respect to the veteran's application to reopen 
his PTSD claim and his claim of entitlement to service 
connection for dermatofibrosarcoma.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In this case, the Board notes that since July 1986, numerous 
pertinent VA records have been associated with the claims 
file, including treatment records and evaluations.  Also 
associated with the claims file are the veteran's service 
personnel records, transcripts of the veteran's hearings 
before the RO and the Board, and statements submitted by and 
on behalf of the veteran.  The RO also issued a statement of 
the case and several supplemental statements of the case, in 
which VA outlined the cumulative evidence of record and 
discussed the pertinent evidence, as well as the laws and 
regulations related to the claims.  In a February 2002 RO 
letter, VA notified the veteran of the evidence needed to 
substantiate his claims for service connection and offered to 
assist him in obtaining any relevant evidence.  This letter 
also informed the veteran that he could send to VA 
information and evidence that may be relevant to his claim.  
See 38 C.F.R. § 159(b).  By way of the aforementioned letter, 
the veteran was specifically informed of what evidence he 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the veteran and his representative have been given 
the opportunity to submit written argument, and the veteran 
has testified before both the RO and the Board.  

In this regard, the Board notes that, while the veteran and 
his representative were provided with a letter specifically 
notifying him of the VCAA in the context of his claims of 
service connection for PTSD, the letter did not inform him of 
its impact on an application to reopen such claim.  The Board 
concludes however that, in light of the following decision in 
which the Board reopens the veteran's PTSD claim and remands 
the matter for further development and de novo consideration 
in light of this decision, that the veteran has not been 
prejudiced by this omission.  

Under the circumstances, the Board finds there is no reason 
to remand the case to the RO for VCAA consideration.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Application to reopen claim of service connection for 
PTSD.

Because the veteran did not submit a timely Notice of 
Disagreement (NOD) to the RO's July 1986 rating decision, 
that determination became final based on the evidence then of 
record.  38 U.S.C.A. § 4005 (1988); 38 C.F.R. §§ 3.104(a), 
3.160(d), 19.129 (1989).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As 
defined by the regulation in effect when the veteran filed 
his application to reopen his PTSD claim in January 1992, new 
and material evidence meant evidence not previously submitted 
to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1992).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see also 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in January 1992.

Evidence associated with the claims folder since the July 
1986 rating decision includes numerous pertinent VA records, 
including treatment records and evaluations.  Also associated 
with the claims file are the veteran's service personnel 
records, transcripts of the veteran's hearings before the RO 
and the Board, and statements submitted by and on behalf of 
the veteran.  

Of particular significance are the VA treatment reports and 
evaluations indicating various diagnoses of metal conditions, 
including PTSD and bipolar disorder.  The veteran also 
testified to various stressors supporting his claim, 
including details of the incidents that may assist in 
verifying these events.  This evidence bears directly and 
substantially upon the specific matter under consideration.  
This evidence is also neither cumulative nor redundant, and 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for PTSD.  Having determined that new and 
material evidence has been added to the record, the veteran's 
claim of service connection for this condition is reopened.

III.	Entitlement to service connection for 
dermatofibrosarcoma,
to include as a result of exposure to herbicides.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If malignant tumors are 
manifested to a degree of 10 percent within one year after 
separation from service, this disorder may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2003).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West 2002).  When such a veteran develops a disease listed 
in 38 C.F.R. § 3.309(e), which diseases have been shown to be 
caused by exposure to Agent Orange, to a degree of 10 percent 
or more following his service in the Republic of Vietnam, the 
disease shall be presumed to have incurred during service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Dermato-
fibrosarcoma protuberans is listed as a presumptive disease 
under § 3.309(e).

For these purposes, "Service in the Republic of Vietnam" 
includes service in the waters offshore or service in other 
locations if the conditions of service involve duty or 
visitation in Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii); see 
also 38 C.F.R. § 3.313(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the service medical records do not reflect any 
complaints of or treatment for dermatofibrosarcoma in 
service.  The record on appeal also shows no complaints of or 
treatment for this condition within one year of the veteran's 
discharge from service.  The first diagnosis of this 
condition found in the record dates from 1991, nearly 20 
years after the veteran's active duty service.  

The veteran, however, asserts that he was exposed to Agent 
Orange while on board ship off the coast of Vietnam.  
Specifically, he notes that he was assigned to guard duty in 
the vicinity of large drums of what he believes was Agent 
Orange.  He also notes that he was constantly in the presence 
of aircraft that were used to transport Agent Orange for use 
in combat.  The record, however, lacks evidence supporting 
this testimony, and there is no medical evidence in the file 
indicating a link between his service aboard ship and 
exposure to Agent Orange.  Although the veteran may believe 
that there is an etiological relationship between his time in 
service, specifically his time on board ship, and his 
dermatofibrosarcoma, the Board observes that there is no 
medical evidence of record to sustain this contention.  In 
this regard, the Board notes that, while a layperson is 
competent to describe symptoms that he might have observed, 
see Charles v. Principi, 16 Vet. App. at 374, a layperson is 
not competent to render medical diagnoses or to establish an 
etiological relationship between a disability and his time in 
service; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Without medical evidence linking his condition with 
his active duty service, there is no basis upon which to 
establish service connection.  Service connection for 
dermatofibrosarcoma on this basis must therefore be denied.  

Further, service connection for dermatofibrosarcoma is not 
available on any other basis.  Here, the veteran contends 
that the presumption contained in 38 C.F.R. § 3.309(e) 
applies in this case, and that he should be granted service 
connection based on presumed exposure to Agent Orange in the 
Republic of Vietnam. 

In this regard, the record reflects that the veteran served 
aboard ship off the coast of Vietnam from January to April 
1972.  In addition, the veteran testified that he served on 
an aircraft carrier during his time in service.  The veteran, 
however, denied serving on land in Vietnam and the record 
does not otherwise indicate that he set foot in Vietnam.

Here, the veteran essentially argues that his service aboard 
ship constitutes "service in the waters offshore" and 
therefore the presumption of exposure is available to him 
even is he never set foot in Vietnam.  In this regard, the 
provisions of 3.307(a)(6)(iii) and 3.313(a) are slightly 
different in their definition of "Served in Vietnam."  The 
former defines such service as "service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam," while the latter's definition of the term 
"includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam."  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2003); 38 C.F.R. § 3.313(a) (2003).  The definition in 
§3.307(a)(6)(iii) is in the conjunctive, while the one in 
§3.313(a) is in the disjunctive.  It is therefore true, as 
the veteran points out, that the phrase "service in the 
waters offshore," at least as contained in 38 C.F.R. 
§ 3.313, could be interpreted to include service aboard ship 
off the coast of Vietnam.

The VA General Counsel, however, has held that service on a 
deep-water naval vessel "off the shore" of Vietnam, in and 
off itself, may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  62 Fed. 
Reg. 63604, VAOPGCPREC 27-97 (1997); see also 59 Fed. Reg. 
4752, VAOPGCPREC 7-93 (1994) ("Service in Vietnam" in 38 
C.F.R. § 3.313(a) does not include the service of a Vietnam 
era veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace), and 38 U.S.C.A. § 
7104(c) (West 2002) (the Board is bound by the precedent 
opinions of VA's General Counsel).  Therefore, even if 
38 C.F.R. § 3.313(a) was the operative provision (as opposed 
to 38 C.F.R. § 3.307(a)(6)(iii)), and even if the Board 
concluded that 38 C.F.R. § 3.313 should be read to include 
service in the waters offshore as qualifying service in the 
Republic of Vietnam without requiring a veteran to have had 
to set foot on land in Vietnam, the General Counsel's 
precedential opinion on the meaning of this provision holds 
that that service in the waters offshore does not constitute 
service therein for purposes of the regulations.  In order to 
fall within the definition of "Service in Vietnam", 
therefore, a veteran would have to physically set foot in 
Vietnam, which the veteran did not do.  

Thus, because the veteran never set foot in Vietnam, but 
rather served on an aircraft carrier offshore during his time 
in service, he cannot be considered to have served in the 
Republic of Vietnam for purposes of 38 C.F.R. §§ 3.307 and 
3.313.  He is therefore not entitled to the presumption 
contained in 38 C.F.R. §§ 3.307 and 3.309.  For this reason 
also, service connection for dermatofibrosarcoma is not 
warranted. 


ORDER

1.  As new and material evidence has been presented, the 
veteran's claim of service connection for PTSD is reopened.

2.  Service connection for dermatofibrosarcoma, to include as 
due to herbicide exposure, is denied.  


REMAND

For the reasons set forth below, the veteran's claims of 
service connection for PTSD and an increased rating for 
hemorrhoids must be remanded for additional development and 
adjudication.  

With respect to the issue of entitlement to an increased 
rating for hemorrhoids, currently evaluated as 10 percent 
disabling, the record does not contain a document that 
satisfies the notification requirements of the VCAA, and 
action by the RO is needed to satisfy those requirements.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, a remand is 
warranted for the purposes of sending the veteran a letter 
advising him of which portion of the evidence he is to 
provide, which part, if any, the RO will attempt to obtain on 
his behalf, and a request that the veteran provide any 
evidence in his possession that pertains to his claim for an 
increased rating for hemorrhoids.

With respect to the veteran's claim of service connection for 
PTSD, in June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R.      § 3.304(f) were made effective 
the date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

In this case, the record is unclear regarding whether the 
veteran currently suffers from PTSD.  The evidence in the 
veteran's claims file shows various diagnoses regarding the 
veteran's mental condition, including indications of alcohol 
and substance abuse, PTSD and bipolar disorder, among other 
conditions.  
 
In addition, the record does not contain any medical evidence 
linking his current condition with any verified in-service 
stressor.  In this regard, the Board notes that the veteran 
testified to various non-combat stressors, including 
witnessing a stabbing in his barracks, being falsely 
subjected to beatings from MPs and subjected to court 
martial, and being bit on the ear by a drill instructor 
during basic training.  There is, however, no evidence in the 
record corroborating these stressors, and there is no medical 
opinion linking the veteran's condition with these stressors 
or any other stressor.  

For these reasons, this issue must be remanded for further 
development, to include affording the veteran a pertinent VA 
psychiatric examination to determine the current nature, 
extent and etiology of any psychiatric disability found to be 
present, and to determine if the veteran's condition is 
related to or had its onset during service.  Pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), such an 
examination is necessary to adjudicate this claim.  
Specifically, in the examination report, the examiner should 
offer an opinion as to the likelihood that there is a link, 
established by medical evidence, between the veteran's 
current symptoms and a verified in-service stressor.  
38 U.S.C.A. §§ 1110, 1131, 1112, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4), 3.304 (2003).  

In addition, with respect to the veteran's claims of service 
connection for PTSD and an increased rating for hemorrhoids, 
the Board notes that in September 2004 argument before the 
Board, the veteran's representative identified pertinent 
outstanding records of the veteran's treatment at the 
Cleveland, Ohio, VA outpatient clinic that have not been 
associated with the claims folder.  These include records for 
emergency room treatment for hemorrhoids in early 2004 and 
other treatment records dated since March 2003 for 
hemorrhoids and his ongoing treatment for PTSD.  He requests 
that these two issues be remanded so that VA can obtain and 
consider the findings and conclusions contained in those 
records.  The Board agrees.  

In this regard, the Board notes that any treatment that the 
veteran may have received or is currently receiving for his 
condition at a VA facility would be relevant to his claim.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

Finally, the record indicates that the veteran requested 
enrollment in the VA Vocational Rehabilitation program.  The 
veteran's Vocational Rehabilitation and Education (VRE) 
folder, however, is not associated with the claims folder.  
The information contained in a VRE folder should be 
considered in the adjudication of the veteran's claim.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the issue of 
entitlement to an increased rating for 
hemorrhoids, currently evaluated as 10 
percent disabling, the RO should send the 
veteran and his representative, if any, a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claim for increase.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the increased 
rating claim.

2.  The RO should undertake efforts to 
obtain the medical and treatment records 
pertaining to hemorrhoids and to the 
veteran's psychiatric disorder from the 
Cleveland, Ohio, VA Medical Center, dated 
after March 2003.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

3.  The RO should determine whether the 
veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
VRE folder and associate it with the 
claims folder.  If any such records are 
not available, or the search any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

4.  The RO should request that the 
veteran provide any additional 
information, including dates, locations, 
names of other persons involved, etc., 
relating to his claimed service 
stressors.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

5.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  This 
summary and all associated documents 
should be sent to the appropriate agency 
responsible for verifying stressor 
information for individuals who served in 
the U.S. Marine Corps.  This agency 
should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  If the RO 
is unable to corroborate a stressor, the 
RO must inform the veteran of the results 
of the requests for information about the 
stressors.

6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

7.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should also arrange 
for the veteran to undergo a VA 
examination, by an appropriate 
specialist, to determine the current 
nature and extent of his service-
connected hemorrhoids.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
appropriate tests should be conducted, 
and all clinical findings should reported 
in detail.  The examiner should identify 
all symptoms attributable to the service-
connected hemorrhoids and provide an 
assessment as to the severity of the 
disability.  Specifically, the examiner 
should note whether the veteran's 
hemorrhoids are (i) manifested by 
persistent bleeding and with secondary 
anemia, or with fissures, or (ii) are 
large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing 
frequent recurrences.  All examination 
findings, along with the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, should be set 
forth in a typewritten report.

8.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claims of service connection for PTSD and 
for an increased rating for hemorrhoids.  
If the determinations remain adverse to 
the veteran, he and his representative 
must be furnished a supplemental 
statement of the case, to include the VA 
medical records received since the most 
recent SOC or SSOC, and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



			
	DEBORAH W. SINGLETON 	MARY GALLAGHER
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


